DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US 9378629).
RE 1, Lewis discloses a card reader (Fig 46, 46A-D, 47), comprising: a camera mounted in a housing adjacent to a card entry slot formed in the housing, the camera mounted in position to allow an image to be taken of an upper surface of each bank card inserted into the card entry slot (col 48 ln 65-col 49 ln 6, col 51 ln 4-15); a chip reader unit for reading a chip-based smart card (col 48 ln 65-col 49 ln 21); and a controller (col 6 ln 52-65, col 35 ln 8-20) coupled to the camera to receive images therefrom and to the chip reader unit, the controller processing the images received from the camera to determine when the inserted bank card is a chip-based smart card in a proper orientation, the controller enabling the chip reader unit upon determining that the inserted bank card is a chip-based smart card in the proper orientation (col 5 ln 8-24, col 14 ln 25- col 15 ln 16, col 34 ln 39-62, col 51 ln 16-30).
RE 2, the controller processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation based on machine learning (col 35 ln 36-50).
RE 3, the controller processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation based on image processing (col 35 ln 36-50).
RE 4, further comprising an input read head mounted in the housing adjacent to the card entry slot, the input read head mounted in position to sense a magnetic stripe on a lower surface of the bank card inserted into the card entry slot by detecting magnetic flux therefrom (col 31 ln 46- col 32 ln 56).
RE 5, the controller is coupled to the input read head to receive a signal from the input read head based on whether magnetic flux could be detected from a magnetic stripe on the inserted bank card, the controller determining that the inserted bank card is a magnetic stripe card in a proper orientation upon receipt of a signal from the input read head confirming that magnetic flux was read from the inserted bank card (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 6, further comprising a magnetic stripe read/write head for reading from and writing to a magnetic stripe on a magnetic stripe card inserted into the card reader (col 31 ln 46- col 32 ln 56).
RE7, the controller is coupled to the magnetic stripe read/write head, the controller enabling the magnetic stripe read/write head upon determining that the inserted bank card is not a chip-based smart card in the proper orientation and that the inserted bank card is a magnetic stripe card in the proper orientation (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 8, further comprising a card width detection sensor mounted in the housing adjacent to the card entry slot, the card width detection sensor providing an output signal indicating that a card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 9, wherein the controller is coupled to the card width detection sensor and processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation only when the output signal from the card width detection sensor indicates that the card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 10, further comprising a card width detection sensor mounted in the housing adjacent to the card entry slot, the card width detection sensor providing an output signal indicating that a card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 11, wherein the controller is coupled to the card width detection sensor, the controller processing the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation or determining that the inserted bank card is a magnetic stripe card in the proper orientation upon receiving a signal from the input read head confirming that magnetic flux was read from the inserted bank card only when the signal from the card width detection sensor indicates that the card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 12, wherein the controller generates an alarm signal upon determining that the image received from the camera shows that a foreign object has been inserted into card entry slot (col 15 ln 17-54, col 60 ln 54-col 61 ln 10, col 37 ln 41-49).

RE 13, Lewis discloses a method of reading a bank card, comprising the steps of generating an image of an upper surface of a bank card inserted into a card entry slot formed in a housing of a card reader; processing the generated image to determine when the inserted bank card is a chip-based smart card in a proper orientation; enabling a chip reader unit upon determining that the inserted bank card is a chip-based smart card in the proper orientation; and reading information from a chip on the inserted bank card (col 48 ln 65- col 49 ln 6, col 51 ln 4-30, col 34 ln 39-62) .
RE 14, wherein the image is generated by a camera mounted in the housing adjacent to the card entry slot (col 51 ln 4-15, col 48 ln 65- col 49 ln 6).
RE 15, wherein the generated image is processed by a controller coupled to the camera (col 6 ln 52-65, col 35 ln 8-20).
RE 16, wherein the step of processing the generated image to determine when the inserted bank card is a chip-based smart card in the proper orientation is performed based on machine learning (col 35 ln 36-50).
RE 17, wherein the step of processing the generated image to determine when the inserted bank card is a chip-based smart card in the proper orientation is performed based on image processing (col 35 ln 36-50).

RE 18, further comprising the step of sensing a magnetic stripe on a lower surface of a bank card inserted into the card entry slot by detecting magnetic flux therefrom (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 19, further comprising the step of determining that the inserted bank card is a magnetic stripe card in a proper orientation upon receiving a signal confirming that magnetic flux was read from the inserted bank card (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 20, further comprising the step of generating an alarm signal upon determining that the image received from the camera shows that a foreign object has been inserted into card entry slot (col 15 ln 17-54, col 60 ln 54-col 61 ln 10, col 37 ln 41-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887